Citation Nr: 0312986	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-13 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical 
syringomyelia, C4-5, C7-T1 disc bulging with involvement of 
both hands.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2002, the Board undertook additional 
development of the record with regard to the issues listed 
above.


REMAND

As noted above, the Board has undertaken additional 
development of the veteran's claims, and in particular has 
obtained VA examination of the veteran with regard to the 
possible etiology of his spinal disabilities; the evidence 
associated with his claims folder pursuant to the Board's 
development includes the reports of November 2002 and January 
2003 VA examinations.  Inasmuch as this evidence has not been 
considered by the RO, and no waiver of such consideration is 
of 


record, the case must be returned to the RO for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).

This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to December 2000, when the 
most recent Supplemental Statement of the 
Case was issued, and determine whether 
service connection for any or all of the 
veteran's spinal disabilities, and TDIU 
benefits, can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with an SSOC, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
these claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




